         Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 1 of 43                                 FILED
                                                                                               2021 Mar-29 AM 11:44
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


MARSHA JEAN BUNN,              )
                               )
         Plaintiff             )
                               )
    vs.                        ) Case No. 2:20-cv-00218-HNJ
                               )
SOCIAL SECURITYADMINISTRATION, )
COMMISSIONER,                  )
                               )
         Defendant             )

                              MEMORANDUM OPINION

       Plaintiff Marsha Jean Bunn seeks judicial review pursuant to 42 U.S.C. § 405(g)

of an adverse, final decision of the Commissioner of the Social Security Administration

(“Commissioner”), regarding her claim for a period of disability and disability insurance

benefits.    The undersigned carefully considered the record, and for the reasons

expressed herein, AFFIRMS the Commissioner’s decision. 1

                         LAW AND STANDARD OF REVIEW

       To qualify for benefits, the claimant must be disabled as defined by the Social

Security Act and the Regulations promulgated thereunder. The Regulations define

“disabled” as the “inability to do any substantial gainful activity by reason of any



1
 In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the
parties have voluntarily consented to have a United States Magistrate Judge conduct any and all
proceedings, including the entry of final judgment.
         Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 2 of 43




medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish an entitlement

to disability benefits, a claimant must provide evidence of a “physical or mental

impairment” which “results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory

diagnostic techniques.” 42 U.S.C. § 423(d)(3).

       In determining whether a claimant suffers a disability, the Commissioner,

through an Administrative Law Judge (ALJ), works through a five-step sequential

evaluation process. See 20 C.F.R. § 404.1520(a)(4). The burden rests upon the

claimant at the first four steps of this five-step process; the Commissioner sustains the

burden at step five, if the evaluation proceeds that far. Washington v. Comm’r of Soc. Sec.,

906 F.3d 1353, 1359 (11th Cir. 2018).

       In the first step, the claimant cannot be currently engaged in substantial gainful

activity. 20 C.F.R. § 404.1520(b). Second, the claimant must prove the impairment is

“severe” in that it “significantly limits [the] physical or mental ability to do basic work

activities . . . .” Id. at § 404.1520(c).

       At step three, the evaluator must conclude the claimant is disabled if the

impairments meet or medically equal one of the impairments listed at 20 C.F.R. Part
                                             2
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 3 of 43




404, Subpart P, App. 1, §§ 1.00-114.02.          Id. at § 404.1520(d).     If a claimant’s

impairment meets the applicable criteria at this step, that claimant’s impairment would

prevent any person from performing substantial gainful activity. 20 C.F.R. §§

404.1520(a)(4)(iii), 404.1525. That is, a claimant who satisfies steps one and two

qualifies automatically for disability benefits if the claimant suffers a listed impairment.

See Williams v. Astrue, 416 F. App’x 861, 862 (11th Cir. 2011) (“If, at the third step, [the

claimant] proves that [an] impairment or combination of impairments meets or equals

a listed impairment, [the claimant] is automatically found disabled regardless of age,

education, or work experience.”) (citing 20 C.F.R. § 416.920; Crayton v. Callahan, 120

F.3d 1217, 1219 (11th Cir. 1997)).

       If the claimant’s impairment or combination of impairments does not meet or

medically equal a listed impairment, the evaluation proceeds to the fourth step, where

the claimant demonstrates an incapacity to meet the physical and mental demands of

past relevant work.     20 C.F.R. § 404.1520(e).       At this step, the evaluator must

determine whether the claimant has the residual functional capacity (“RFC”) to perform

the requirements of past relevant work. See id. § 404.1520(a)(4)(iv). If the claimant’s

impairment or combination of impairments does not prevent performance of past

relevant work, the evaluator will determine the claimant is not disabled. See id.



                                             3
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 4 of 43




       If the claimant succeeds at the preceding step, the fifth step shifts the burden to

the Commissioner to provide evidence, considering the claimant’s RFC, age, education

and past work experience, that the claimant is capable of performing other work. 20

C.F.R. § 404.1520(g). If the claimant can perform other work, the evaluator will not

find the claimant disabled. See id. § 404.1520(a)(4)(v); see also 20 C.F.R. § 404.1520(g).

If the claimant cannot perform other work, the evaluator will find the claimant disabled.

20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g).

       The court reviews the ALJ’s “decision with deference to the factual findings and

close scrutiny of the legal conclusions.” Parks ex rel. D.P. v. Comm’r, Soc. Sec. Admin.,

783 F.3d 847, 850 (11th Cir. 2015) (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th

Cir. 1991)). The court must determine whether substantial evidence supports the

Commissioner’s decision and whether the Commissioner applied the proper legal

standards.   Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

Although the court must “scrutinize the record as a whole . . . to determine if the

decision reached is reasonable . . . and supported by substantial evidence,” Bloodsworth

v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983) (citations omitted), the court “may not

decide the facts anew, reweigh the evidence, or substitute [its] judgment” for that of the

ALJ. Winschel, 631 F.3d at 1178 (citations and internal quotation marks omitted).

“Substantial evidence is more than a scintilla and is such relevant evidence as a
                                             4
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 5 of 43




reasonable person would accept as adequate to support a conclusion.” Id. (citations

omitted). Nonetheless, substantial evidence exists even if the evidence preponderates

against the Commissioner’s decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005). Although the court reviews the ALJ’s decision for substantial evidence, the

court reviews her application of legal principles de novo. Id.

                  FACTUAL AND PROCEDURAL HISTORY

       Ms. Bunn, age 43 at the time of the ALJ hearing, protectively filed an application

for a period of disability and disability insurance benefits on July 12, 2017, alleging

disability beginning August 24, 2016. (Tr. 36-37, 148-49). The Commissioner denied

Bunn’s claims, and Bunn timely filed a request for a hearing on October 26, 2017. (Tr.

59-60, 86-87). An Administrative Law Judge (“ALJ”) held a hearing on March 14, 2019

(Tr. 34-54), and issued an opinion denying Bunn’s claim on April 17, 2019. (Tr. 14-

29).

       Applying the five-step sequential process, the ALJ found at step one that Bunn

had not engaged in substantial gainful activity since August 24, 2016. (Tr. 19). At step

two, the ALJ found Bunn had the severe impairments of cervical fusion of C4-C5 and

C5-C6, obesity, depression, and anxiety. (Id.). At step three, the ALJ found Bunn’s

impairments, or combination of impairments, did not meet or medically equal any

impairment for presumptive disability listed in 20 C.F.R. Part 404, Subpart P, Appendix
                                            5
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 6 of 43




1. (Tr. 21). Next, the ALJ found that, despite her impairments, Bunn exhibited the

residual functional capacity (“RFC”) to perform

      light work as defined in 20 CFR 404.1567(b) except she should not climb
      ladders, ropes, or scaffolds, and she should not push or pull foot controls
      with her right lower extremity. She should not kneel, crouch, or crawl,
      and she have [sic] no excessive vibration, unprotected heights, or
      hazardous machinery. Contact with the general public should not be an
      essential part of her job duties, and she can have work that can be around
      co-workers throughout the day but with only occasional interactions with
      co-workers. She has the ability to attend and concentrate for two-hour
      periods with no more than occasional workplace changes. She can only
      perform unskilled work with the ability to make simple work related
      decisions. She should also have a sit/stand option up to one hour at a
      time – sitting up to one hour before standing up to one hour.

(Tr. 23-24). At step four, the ALJ determined that Bunn could not perform her past

relevant work as a retail clerk and school lunch room attendant. (Tr. 27). However,

at step five, the ALJ determined that, considering Bunn’s age, education, work

experience, and RFC, she could perform a significant number of other jobs in the

national economy, such as price marker, ticket taker, and silverware wrapper. (Tr. 27-

28). Accordingly, the ALJ found that Bunn did not suffer a disability, as defined by

the Social Security Act, since August 24, 2016. (Tr. 28).

      Bunn timely requested review of the ALJ’s decision. (Tr. 142-44). On January

7, 2020, the Appeals Council denied review, which deems the ALJ’s decision as the




                                           6
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 7 of 43




Commissioner’s final decision. (Tr. 1-8). On February 18, 2020, Bunn filed her

complaint with the court seeking review of the ALJ’s decision. (Doc. 1).

                                     ANALYSIS

      In this appeal, Bunn argues the ALJ: (1) failed to consider her back condition

as a severe impairment; (2) improperly determined she failed to meet the requirements

of Listings 12.04 and 12.06; (3) improperly evaluated the medical evidence; (4)

erroneously found she retained the residual functional capacity to complete a limited

range of light work; and (5) improperly discredited her subjective complaints of pain,

mental and psychological symptoms, and other non-exertional limitations. For the

reasons discussed below, the undersigned concludes none of Bunn’s contentions

warrant reversal.

I.    The ALJ Did Not Err By Failing To Consider Bunn’s Back Condition As
      A Severe Impairment

      As discussed, at step two of the sequential evaluation process, the ALJ found

Bunn had the severe impairments of cervical fusion of C4-C5 and C5-C6, obesity,

depression, and anxiety. (Tr. 19). Bunn argues the ALJ should also have considered

her back condition as a severe impairment.

      Step two of the sequential evaluation process, during which the ALJ considers

the medical severity of a claimant’s impairments, constitutes a “‘threshold inquiry’ and

                                           7
          Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 8 of 43




‘allows only claims based on the most trivial impairments to be rejected.’” Schink v.

Comm’r of Soc. Sec., 935 F.3d 1245, 1264-65 (11th Cir. 2019) (citing Phillips v. Barnhart, 357

F.3d 1232, 1240 n. 8 (11th Cir. 2004); McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir.

1986)).

       An impairment or combination of impairments manifests as “non-severe” if it

“does not significantly limit [the claimant’s] physical or mental ability to do basic work

activities.” 20 C.F.R. § 404.1522(a). The term “basic work activities” refers to “the

abilities and aptitudes necessary to do most jobs,” including:

       (1)    Physical functions such as walking, standing, sitting, lifting,
              pushing, pulling, reaching, carrying, or handling;

       (2)    Capacities for seeing, hearing, and speaking;

       (3)    Understanding, carrying out, and remembering simple instructions;

       (4)    Use of judgment;

       (5)    Responding appropriately to supervision, co-workers and usual
              work situations; and

       (6)    Dealing with changes in a routine work setting.

20 C.F.R. § 404.1522(b). Thus, an ALJ should characterize an impairment as non-

severe “only if the abnormality is so slight and its effect so minimal that it would clearly

not be expected to interfere with the individual’s ability to work, irrespective of age,



                                              8
          Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 9 of 43




education or work experience.” Schink, 935 F.3d at 1265 (citing McDaniel, 800 F.2d at

1031).

         Here, the ALJ’s opinion manifests internal inconsistencies regarding the

consideration of Bunn’s back condition as a severe impairment. The sub-heading for

the ALJ’s step two analysis states: “The claimant has the following severe impairments:

cervical fusion of C4-C5 and C5-6, obesity, depression, and anxiety (20 CFR

404.1520(c)).” (Tr. 19). The ALJ then proceeded to explain why those conditions

constituted severe impairments, but her explanation also referenced Bunn’s back

condition:

                The above medically determinable impairments significantly limit
         the ability to perform basic work activities as required by SSR 85-28.

                The claimant has a history of back and leg pain with weakness and
         giving way of the legs causing falling. Objective testing including MRI
         and myelogram of the lumbar spine, bone scan, and MRI of the pelvis
         were normal . . . . An EMG and nerve conduction study was consistent
         with only “mild[]” right L5-S1 radiculopathy with no evidence of
         neuropathy . . . . In October 2016, the treating orthopedic doctor, Dr.
         Craig, noted “a large gap between the subjective and objective
         presentation . . . .” However, she was subsequently diagnosed with
         cervical stenosis with myelopathy. In June 2017, she underwent a cervical
         discectomy and fusion at C4-5 and C5-6. . . . By July 27, 2017, an
         examination was normal except for obesity; the claimant is 67 inches tall
         and weighed 263 pounds for a body mass index of 41.19. The claimant
         had no edema, no motor deficits, normal strength and appropriate mood
         and affect . . . . There is no indication in the record of additional
         treatment for a physical complaint. Thus, there is no indication in the

                                            9
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 10 of 43




      record of a disabling physical impairment that persisted for 12 continuous
      months following her alleged onset date.

              The claimant underwent a physical consultative examination (CE)
      in September 2017 performed by Jorge Blanco, M.D. . . . The claimant
      had complaint of low back pain with radiation of the pain into the right
      lower extremity. The examination was normal except for obesity and
      tenderness over the spine. She had full range of motion of the spine and
      all joints, normal gait, negative straight leg raises, no motor or sensory
      deficits, and normal affect. Thus, the CE supports the finding that the
      [cervical fusion] surgery provided marked improvement in her symptoms.

             The claimant was also noted in treating medical records to be
      diagnosed as having depression and an anxiety disorder . . . . Although
      the claimant was noted to have some symptoms related to her depression
      and anxiety at times, the treating medical records have also noted the
      claimant to have fairly normal psychiatric examinations, and the claimant
      has denied having anxiety and depression during some treating office visits
      ....

(Tr. 20). The ALJ then referenced “other impairments” depicted in Bunn’s medical

records, including headaches and a history of substance abuse, but she determined those

impairments did not qualify as severe. She did not describe Bunn’s back condition as

one of those non-severe, “other impairments.” (Tr. 20).

      The court cannot discern why the ALJ failed to list Bunn’s back condition as a

severe impairment, but then proceeded to discuss the back condition in conjunction

with the impairments she did consider severe, rather than the impairments she

considered non-severe. Moreover, the evidence warrants a finding that Bunn’s back

problems caused more than a slight abnormality and significantly affected Bunn’s ability
                                          10
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 11 of 43




to work, thereby qualifying them as “severe” impairments. See Schink, 935 F.3d at 1265

(citing McDaniel, 800 F.2d at 1031). Bunn reported her back pain began soon after she

underwent gallbladder removal surgery on September 17, 2015. (Tr. 339, 379, 387,

389, 413). Even though Bunn’s diagnostic testing reflected normal findings (Tr. 346,

371), the medical records also reflect complaints of level 6-10 back pain, pain with range

of motion, leg weakness, and numbness between September 2016 and May 2017. (Tr.

267-79, 282, 304, 307-18, 365-68, 372-75, 381-84, 394, 401, 409). The back pain

warranted prescription medication and epidural injections, neither of which provided

adequate relief. (Tr. 266, 363, 397-98, 400). Bunn received diagnoses of chronic low

back pain, thoracic radiculopathy, and lumbosacral radiculopathy from various medical

providers. (Tr. 302, 308, 347-57, 397, 403, 407, 411, 414).

      During the administrative hearing, Bunn characterized her back pain as her most

severe impairment, and she testified the pain caused weakness in her leg that had

resulted in falls; furthermore, it prevented her from sitting more than 30 to 45 minutes,

standing more than 15 to 20 minutes, and performing some household and personal

care tasks. (Tr. 40, 43-44, 48-49). See Schink, 935 F.3d at 1265-68 (claimant’s mental

impairments presented more than a slight abnormality when “he was referred to and

saw various mental-health professionals over a period of years,” those professionals



                                           11
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 12 of 43




consistently diagnosed mental health disorders, and the claimant reported

symptomatology consistent with the providers’ assessments).

       Even so, the ALJ’s failure to include Bunn’s back problems among her severe

impairments does not warrant reversal. The Eleventh Circuit has held that an ALJ’s

failure to find a severe impairment at stage two “could be harmless if the ALJ

nevertheless proceeded in the sequential evaluation, duly considered [the claimant’s]

mental impairment when assessing his RFC, and reached conclusions about [the

claimant’s] mental capabilities supported by substantial evidence.” Schink, 935 F.3d at

1268. The erroneous finding of non-severity constitutes reversible error only when

the ALJ limits her RFC assessment to the effects of the impairments she characterized

as “severe,” and omits discussion of the non-severe impairments. As the Eleventh

Circuit has stated,

       consideration of all impairments, severe and non-severe, is required when
       assessing a claimant’s RFC. Bowen v. Heckler, 748 F.2d 629, 634-35 (11th
       Cir. 1984). The ALJ must also consider a claimant’s medical condition
       taken as a whole. Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782
       (11th Cir. 2014); Phillips, 357 F.3d at 1237 (ALJ has a duty to consider
       impairments in combination and to determine whether combined
       impairments render the claimant disabled); see also 20 C.F.R. § 404.1523(c)
       and Social Security Ruling 96-8p. If an ALJ fails to address the degree of
       impairment caused by the combination of physical and mental medical
       problems, the decision that the claimant is not disabled cannot be
       upheld. Bowen, 748 F.2d at 634 (“[I]t is certain that mental and
       psychological defects can combine with physical impairments to create
       total disability to perform gainful employment.” (quoting Brenem v.
                                           12
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 13 of 43




       Harris, 621 F.2d 688, 690 (5th Cir. 1980))).

Schink, 935 F.3d at 1268-69 (alteration in original).

       Here, the ALJ stated that she “considered all symptoms and the extent to which

these symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence.” (Tr. 24). While that recitation alone does not suffice

under Eleventh Circuit standards, the ALJ’s decision as a whole reflects the ALJ

considered all of Bunn’s symptoms, including her back impairment, in determining her

residual functional capacity. See Schink, 935 F.3d at 1269 (“Here, although the ALJ

stated he ‘considered all symptoms’ when assessing Schink’s RFC, the content of his

decision demonstrates he did not.”).

       The ALJ acknowledged Bunn’s allegation that back pain limited her ability to

perform work activity. (Tr. 24). Her RFC finding also includes limitations one could

attribute to back pain and resulting leg weakness, such as no climbing ladders, ropes, or

scaffolds; no pushing or pulling foot controls with the right lower extremity; no

kneeling, crouching, or crawling; and a sit-stand option.         (Tr. 23-24).    Those

limitations indicate the ALJ accounted for Bunn’s back condition in assessing her

functional limitations.

       The ALJ also discussed medical evidence addressing Bunn’s back problems,

including objective testing of her lumbar spine functioning (Tr. 20, 280, 346, 371, 379);
                                            13
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 14 of 43




Dr. Aye Unnoppet’s July 2017 physical examination, which produced normal results

except for obesity (Tr. 20, 25, 307); Dr. Jorge Blanco’s September 2017 consultative

examination report, which acknowledged Bunn’s complaints of low back pain but

produced normal results except for obesity and spinal tenderness (Tr. 20, 26, 455-60);

and Dr. James Bailey’s September 2017 state agency opinion, which noted Bunn’s

longitudinal treatment for back pain but nonetheless assessed an ability to perform light

work. (Tr. 26, 73-74).

       Based on the foregoing, the ALJ adequately considered Bunn’s back condition

despite failing to list it as a severe impairment. Accordingly, the ALJ did not err at step

two of the sequential evaluation process.

II.   The ALJ Properly Considered Bunn’s Mental Impairments Under
      Listings 12.04 and 12.06

      To meet the requirements of a Listing, Bunn must “have a medically

determinable impairment(s) that satisfies all of the criteria in the listing.” 20 C.F.R. §

404.1525(d). The Listings of Impairments in the Social Security Regulations identify

impairments so severe as to prevent a person from engaging in gainful activity. See 20

C.F.R. Pt. 404, Subpt. P, App. 1. If the claimant claims an impairment that equals a

listed impairment, the claimant must present evidence that describes how the

impairment possesses such an equivalency. Armstrong v. Comm’r of Soc. Sec., 546 F. App’x

                                            14
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 15 of 43




891, 894 (11th Cir. 2013) (citing Wilkinson ex rel. Wilkinson v. Bowen, 847 F. 2d 660, 662

(11th Cir. 1987)). If Bunn meets a listed impairment or otherwise establishes an

equivalence, the regulations conclusively presume a disability. See 20 C.F.R. §

416.920(d). If an impairment manifests only some of the criteria, then it does not

qualify, no matter how severe the impairment. Nichols v. Comm’r of Soc. Sec., 679 F. App’x

792, 795 (11th Cir. 2017) (citing Sullivan v. Zogby, 493 U.S. 521, 530 (1990)).

       At step three, the ALJ concluded that Bunn’s depression and anxiety disorder do

not meet the criteria for Listing 12.04. (Tr. 22). However, Listing 12.04 addresses only

affective disorders, and Bunn argues she satisfies the criteria for Listing 12.06 as well,

which addresses anxiety disorders. 20 C.F.R. § Pt. 404, Subpt. P, App’x 1, §§ 12.04,

12.06. However, the ALJ’s failure to discuss Listing 12.06 represents harmless error,

as both listings contain the same criteria in “paragraph B,” and the ALJ found that Bunn

did not satisfy the “paragraph B” criteria.2




2
 Bunn also asserts that she satisfies the “paragraph A” of both listings. The ALJ did not address
paragraph A of either listing, but she did not need to do so, as Listings 12.04 and 12.06 require the
satisfaction of both the “A” criteria and the “B” criteria. Because the ALJ found Bunn did not satisfy
the “B” criteria, she did not need to evaluate the “A” criteria. Listings 12.04 and 12.06 also present
an alternative method of proof in “paragraph C,” but Bunn has not alleged satisfaction of the “C”
criteria for either listing.

                                                 15
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 16 of 43




       Paragraph B of Listings 12.04 and 12.06 states that the mental impairment must

result in extreme limitations in at least one of the following categories, or marked

limitations in at least two of the following categories: (1) understanding, remembering,

or applying information; (2) interacting with others; (3) concentrating, persisting, or

maintaining pace; or (4) adapting or managing oneself. 20 C.F.R. § Pt. 404, Subpt. P,

App’x 1, §§ 12.04, 12.06. 3         The ALJ found Bunn experienced no limitation in

understanding, remembering, or applying information; moderate limitation in

interacting with others; moderate limitation in concentrating, persisting, and

maintaining pace; and no limitation in adapting and managing herself.

       Bunn argues the ALJ erred because Dr. Paul G. LaRussa, her psychiatrist, opined

she experienced marked limitation in her ability to sequence multi-step activities, which

falls under the category of understanding, remembering, and applying information;

marked limitation in the abilities to sustain an ordinary routine and regular attendance

at work, and to work a full day without needing more than the allotted number or length

of rest periods, which fall under the category of maintaining concentration, persistence,

or pace; marked limitation in the ability to respond to requests, suggestions, criticism,



3
  A “marked” limitation means the claimant’s “functioning in this area independently, appropriately,
effectively, and on a sustained basis is seriously limited.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1, §
12.00(F)(2)(d). An “extreme” limitation means the claimant is “not able to function in this area
independently, appropriately, effectively, and on a sustained basis.” Id. § 12.00(F)(2)(e).
                                                   16
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 17 of 43




correction, and changes, which falls under the category of interacting with others; and

extreme limitation in the abilities to handle conflicts and keep social interactions free of

excessive irritability, sensitivity, argumentativeness, or suspiciousness, which also fall

under the category of interacting with others. (Tr. 451-53).

       However, as discussed more fully below, the ALJ properly found Dr. LaRussa’s

opinion unpersuasive because it was “inconsistent with the record that shows improved

mental status functioning after treatment for substance abuse.” (Tr. 26). No other

record evidence supports a finding of marked or extreme limitations in any of the

relevant functional categories. As the ALJ observed, Bunn self-reported her abilities

to prepare meals, pay bills, take medications, shop, and drive, and treatment providers

noted she possessed logical thought processes, appropriate thought content, fair insight,

no perceptual impairments, adequate fund of knowledge, and intact memory, thereby

supporting the ALJ’s conclusion that Bunn experienced no limitation in understanding,

remembering, and applying information. (Tr. 22).

       The ALJ also reasoned that Bunn’s reports of ceasing social activities supported

a finding of moderate limitation of the ability to interact with others, but she did not

assess any greater limitations in that functional area because Bunn reported being able

to deal appropriately with authority, and medical providers described her as cooperative

and comfortable during appointments. (Tr. 23). Finally, the ALJ assessed only
                                            17
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 18 of 43




moderate limitation in concentrating, persisting, and maintaining pace: although Bunn

reported her back pain limited her ability to maintain a regular work schedule, she could

drive, prepare meals, and handle her own finances, and medical sources noted she

possessed good insight, judgment, social skills, attention, and concentration. (Id.).

Substantial evidence supported those conclusions; consequently, the ALJ did not err by

finding Bunn failed to satisfy the requirements of Listings 12.04 and 12.06.

III.   The ALJ Properly Considered The Medical Evidence

       Next, Bunn contends the ALJ improperly considered the opinions of non-

examining physicians over the opinions of her treating primary care physician and

treating psychiatrist.   The Social Security Administration revised its regulations

regarding the consideration of medical evidence for all claims filed after March 27, 2017.

See 82 FR 5844-01, 2017 WL 168819 (Jan. 18, 2017). Because Bunn filed her claim for

benefits after March 27, 2017, 20 C.F.R. § 404.1520c, the revised regulation, governs.

       Under that provision, an ALJ must apply the same factors in considering all

medical opinions and administrative medical findings, rather than affording specific

evidentiary weight to any particular provider’s opinion. 20 C.F.R. § 404.1520c(a).

Supportability and consistency constitute the most important factors in any evaluation,

and the ALJ must explain the consideration of those factors.                20 C.F.R. §

404.1520c(b)(2).   Thus, “[t]he more relevant the objective medical evidence and
                                           18
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 19 of 43




supporting explanations presented by a medical source are to support his or her medical

opinion(s) or prior administrative medical finding(s),” and “[t]he more consistent a

medical opinion(s) or prior administrative medical finding(s) is with the evidence from

other medical sources and nonmedical sources the more persuasive the medical

opinions or prior administrative medical finding(s) will be.”            20 C.F.R. §

404.1520c(c)(1)-(2).

      The ALJ also may consider the medical source’s specialty and the relationship

between the claimant and the medical source, including the length, purpose, and extent

of the treatment relationship, and the frequency of examinations.         20 C.F.R. §

404.1520c(c)(3)(i)-(iv). The ALJ “may” conclude that an examining medical source will

understand the claimant’s impairments better than a medical source who only reviews

evidence in the claimant’s file. 20 C.F.R. § 404.1520c(c)(3)(v). The ALJ also “will

consider other factors that tend to support or contradict a medical opinion or prior

administrative medical finding,” including, but not limited to, “evidence showing a

medical source has familiarity with the other evidence in the claim or an understanding

of our disability program’s policies and evidentiary requirements.”       20 C.F.R. §

404.1520c(c)(5).

      A.     Dr. Unnoppet’s Opinion



                                          19
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 20 of 43




      Dr. Unnoppet, Bunn’s primary care physician, completed a Physical Assessment

form on July 27, 2017. He stated Bunn’s symptoms would constantly interfere with

the attention and concentration required to perform simple work-related tasks. Her

medications would cause side effects, like dizziness, drowsiness, somnolence, and mood

swings, that would affect her ability to work. Dr. Unnoppet opined that, during an

eight-hour workday, Bunn would need to recline or lie down more than customary

breaks would allow. Bunn could not walk a full city block. She could sit for a total of

one hour, and stand and walk for a combined total of 30 minutes, in an eight-hour

workday. She would require an unscheduled 20-minute break every 15 to 30 minutes.

She could occasionally lift up to ten pounds, but she could never lift more than ten

pounds. She could use her hands to grasp, turn, and twist objects 80% of the workday;

she could use her fingers for fine manipulation 10% of the workday; and she could use

her arms to reach 10% of the workday. She would likely miss work more than four

times a month as a result of her symptoms, which Dr. Unnoppet opined reasonably

resulted from Bunn’s thoracic radiculopathy. (Tr. 448-49).

      The ALJ found Dr. Unnoppet’s opinion unpersuasive in light of “the medical

evidence in the record, the claimant’s reports of daily activities, and other evidence in

the record.” (Tr. 25). Specifically, the ALJ discerned Dr. Unnoppet’s treatment notes

from the same date as his assessment reflected a normal examination except for obesity,
                                           20
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 21 of 43




and Bunn did not receive any additional treatment for a physical complaint. The

record supports that conclusion, and pursuant to the revised regulations, the ALJ

appropriately determined that Dr. Unnoppet’s treatment notes failed to support his

opinions about Bunn’s functional limitations. (Tr. 307-08).

       The ALJ also observed that Dr. Blanco’s consultative examination produced

normal results except for obesity and reports of tenderness. (Tr. 25). During the

consultative examination with Dr. Blanco, Bunn reported severe lower back pain

radiating into her right leg. She claimed she could stand for only 15 minutes at a time

before needing to sit down to relieve the pain, but if she sits for too long, she needs to

stand to relieve tension. Bunn also reported depression and anxiety as a result of her

pain and inability to work.

       Dr. Blanco’s physical examination revealed normal results except for obesity and

palpable tenderness over the thoracic and lumbar spine. Specifically, Dr. Blanco

detected normal gait without an assistive device, normal responses to questions, no

apparent distress, full range of motion in extremities, no swelling or tenderness in joints,

negative straight-leg raise test, normal reflexes, normal strength, normal affect, and full

orientation as to time, place, and situation. Bunn also displayed normal dexterity and

grip strength. Dr. Blanco opined that Bunn could perform work-related activities such



                                            21
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 22 of 43




as sitting, standing, walking, lifting, carrying, handling objects, hearing, speaking, and

traveling. (Tr. 455-60).

      The ALJ also credited the September 18, 2017, opinion of state agency physician,

James Bailey, as it was “consistent with the record as a whole” and “supported b[y] the

objective findings in the record.” (Tr. 26). Dr. Bailey opined Bunn could occasionally

lift and/or carry 20 pounds, frequently lift and/or carry ten pounds, stand and/or walk

six hours in a workday, sit six hours in a workday, and perform otherwise unlimited

pushing and/or pulling movements with her hands and feet. She could never climb

ladders, ropes, or scaffolds, but she could occasionally climb ramps and stairs, balance,

stoop, kneel, crouch, and crawl.        She experienced no manipulative, visual, or

communicative limitations. She could tolerate unlimited noise, but she would need to

avoid concentrated exposure to extreme heat and cold, wetness, humidity, vibration,

fumes, odors, dusts, gasses, and poor ventilation. She would need to avoid all exposure

to hazards such as machinery and heights. Dr. Bailey concluded those functional

limitations supported an RFC of light work. (Tr. 72-74).

      Dr. Blanco’s consultative opinion and Dr. Bailey’s administrative assessment

support the ALJ’s decision to find Dr. Unnoppet’s opinion unpersuasive, and the ALJ

appropriately considered the consistency of those other medical opinions with Dr.

Unnoppet’s under the guidance of the revised regulation. As the revised regulation
                                           22
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 23 of 43




permits, the ALJ relied more upon the support for Dr. Unnoppet’s opinions in the

medical records and the consistency of the opinion with the other medical evidence,

not the treating relationship between Bunn and Dr. Unnoppet.            Moreover, as

discussed, substantial record evidence supports the ALJ’s decision. Accordingly, the

ALJ did not err in evaluating Dr. Unnoppet’s opinion.

      B.     Dr. LaRussa’s Opinion

      Dr. LaRussa, Bunn’s treating psychiatrist, completed a Mental Capacity

Assessment on August 4, 2017. In the functional area of understanding, remembering,

or applying information, he found that Bunn experienced mild limitation of the ability

to follow one- or two-step oral instructions; moderate limitation of the abilities to

recognize a mistake and correct it, identify and solve problems, and use reason and

judgment to make work-related decisions; and marked limitation of the ability to

sequence multi-step activities.

      In the functional area of concentration, persistence, and pace, Bunn experienced

mild limitation of the ability to initiate and perform tasks she knows how to do;

moderate limitation of the abilities to work at an appropriate and consistent pace,

complete tasks in a timely manner, ignore or avoid distractions while working, and work

close to or with others without interrupting or distracting them; and marked limitation



                                          23
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 24 of 43




of the abilities to sustain an ordinary routine and regular attendance at work and work

a full day without needing more than the allotted number or length of rest periods.

      In the functional area of adapting or managing oneself, Bunn experienced mild

limitation of the abilities to maintain personal hygiene and attire appropriate to a work

setting, be aware of normal hazards, and take appropriate precautions; and moderate

limitation of the abilities to adapt to changes, manage psychologically based symptoms,

distinguish between acceptable and unacceptable work performance, set realistic goals,

and make plans independently of others.

      In the functional area of interacting with others, Bunn experienced mild

limitation of the ability to understand and respond to social cues; moderate impairment

of the abilities to cooperate with others and ask for help when needed; marked

impairment of the ability to respond to requests, suggestions, criticism, correction, and

challenges; and extreme limitation of the abilities to handle conflicts with others and

keep social interactions free of excessive irritability, sensitivity, argumentativeness, or

suspiciousness.

      The medical findings supporting Dr. LaRussa’s assessment included depression

associated with suicidal thoughts requiring hospital admission. Dr. LaRussa stated that

substance abuse had a moderate impact on his assessment, and he noted Bunn struggles



                                            24
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 25 of 43




with substance abuse. Dr. LaRussa indicated Bunn possessed the ability to manage

financial benefits in her own best interest. (Tr. 451-53).

      The ALJ concluded Dr. LaRussa’s opinion was “not persuasive because it is

inconsistent with the record that shows improved mental status functioning after

treatment for substance abuse.” (Tr. 26). Again, the ALJ relied appropriately upon

the consistency of the doctor’s opinion with other medical evidence, and the record

supported the ALJ’s conclusion.

      Bunn underwent outpatient treatment at Bradford Health Services between

August 15, 2017, and October 5, 2017.           (Tr. 464-73).   Upon discharge, she

demonstrated positive mood, normal speech, good insight and judgment, full

orientation, and no suicidal or homicidal ideations. (Tr. 472). During an October 12,

2017, follow-up visit with Dr. LaRussa, Bunn reported she was “doing great,” and she

stated, “This is the best I have felt in a long time.” (Tr. 475). She experienced no

cravings or use of illicit substances. During the examination, she displayed euthymic

mood and affect, fluent speech, logical and goal-directed thought process, appropriate

and logical thought content, no delusional thinking, no perceptual impairment, full

orientation, intact memory, intact attention and concentration, good fund of knowledge

and language function, good insight and judgment, and no homicidal or suicidal

thoughts. On November 17, 2017, she reported continuing to feel great, with bright
                                           25
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 26 of 43




affect, no suicidal ideation, and no medication side effects. The examination produced

findings similar to the previous visit. (Tr. 478-81).

      In contrast, the ALJ found the August 29, 2017, assessment of Dr. Estock, the

state agency psychiatrist, to be “somewhat persuasive,” even though the ALJ noted

Bunn’s mental status had improved even more since Dr. Estock’s evaluation. Bunn

reported feeling great and demonstrated improved mental status functioning during

psychiatric visits, as discussed in the previous paragraph. (Tr. 26). Dr. Estock opined

that an employer could expect Bunn to understand, remember, and carry out short,

simple instructions and tasks, but Bunn would likely experience difficulty with more

detailed tasks and instructions. An employer could expect Bunn to maintain attention

and concentration for two hours with all customary rest breaks, but Bunn would need

a well-spaced work environment to maximize her concentration, and she likely would

miss work one to two days a month due to psychological symptoms. Bunn would need

infrequent and non-intensive contact with the public and tactful, constructive, non-

threatening supervision.    She could tolerate infrequent and gradually introduced

changes in the workplace. (Tr. 74-76).

      Pursuant to the revised regulation, the ALJ properly considered the consistency

of Dr. Estock’s assessment with the other medical evidence, and substantial evidence,



                                           26
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 27 of 43




particularly the post-substance-abuse treatment notes of Dr. LaRussa, supported the

ALJ’s decision.

      In summary, the ALJ appropriately considered the medical evidence of record,

including the opinions of Dr. Unnoppet and Dr. LaRussa.

      C.     Dr. Goyne’s and Dr. Eslami’s Records

      Bunn did not raise any arguments regarding Dr. Cheryl R. Goyne’s or Dr.

Nasrolla Eslami’s treatment records in her original brief; rather, she asserted for the

first time in her reply brief that the ALJ erred by failing to consider those doctors’

records. Other judges in this court have repeatedly admonished that “‘new arguments

are improper if presented for the first time in a reply brief.’” See, e.g., Trondheim Cap.

Partners, LP v. Life Ins. Co. of Alabama, – Supp. 3d –, No. 4:19-CV-1413-KOB, 2020 WL

7223375, at *4 (N.D. Ala. Dec. 8, 2020) (citing Dates v. Frank Norton, LLC, 190 F. Supp.

3d 1037, 1040 (N.D. Ala. 2016) (in turn citing Herring v. Sec’y, Dept. of Corr., 397 F.3d

1338, 1342 (11th Cir. 2005))). However, even if the court considers Bunn’s improperly

raised argument, Dr. Goyne’s and Dr. Eslami’s notes do not deprive the ALJ’s decision

of substantial evidentiary support.

      Bunn began seeing Dr. Goyne, a pain management specialist, in January 2017.

Between January 2017 and May 2017, Bunn consistently reported lower back pain and

right leg numbness. On January 9, 2017, the clinical examination revealed cervical
                                           27
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 28 of 43




muscle spasms, normal lumbar extension and flexion, pain on lumbar extension,

increased lumbar lordosis, negative straight-leg raising test, normal range of motion in

extremities, no extremity edema, weakness in extremities, antalgic gait, and decreased

sensation in the right lower extremity. (Tr. 411-15). On January 31, 2017, the clinical

examination revealed cervical spinal tenderness and muscle spasm, normal lumbar

extension and flexion, increased lumbar lordosis, pain on lumbar extension, negative

straight-leg raising test, normal range of motion in extremities, no extremity edema,

normal tone, no tremors, and antalgic gait. (Tr. 410). On March 7, 2017, the clinical

examination revealed limited ambulation, antalgic gait, tenderness over the cervical

spine, normal lumbar extension and flexion, slouching posture, lumbar pain elicited by

motion, increased lumbar lordosis, lumbar tenderness, sacroiliac tenderness, positive

straight-leg raising test, muscle weakness, and abnormal sensation in the right lower

extremity. (Tr. 402). On May 4, 2017, the clinical examination revealed limited

ambulation, antalgic gait, cervical spine tenderness, normal lumbar extension and

flexion, slouched posture, lumbar pain upon motion, increased lumbar lordosis, lumbar

spine tenderness, positive straight-leg raising test, muscle weakness, and decreased

sensation in the right lower extremity. (Tr. 396).

      Bunn received treatment from Dr. Eslami, a neurologist, between September

2015 and October 2016. She reported lower back pain that radiated into her right
                                          28
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 29 of 43




lower extremity, and Dr. Eslami consistently assessed lower back pain and lumbar

radiculopathy. On September 25, 2015, Bunn demonstrated normal gait, strength, and

coordination. Her waist movement was tight and restrictive, and she produced a

“questionable” straight-leg raising test on the right. The toe raise was slightly weak on

the right, and she displayed muscle spasms and trigger points in the right lumbar

paraspinal muscles. A nerve conduction study showed mild positive sharp waves in

the L5 and S1 paraspinal muscles, which Dr. Eslami interpreted as compatible with the

clinical examination and the existence of L5-S1 radiculopathy. (Tr. 357-58).

       On October 6, 2015, Bunn again demonstrated normal gait, strength, and

coordination. Lumbar MRI results did not show any surgical lesion that might cause

her back pain. (Tr. 346, 356). On October 19, 2015, Bunn demonstrated normal gait,

strength, and coordination, but she produced a positive straight-leg raising test on the

right. (Tr. 355). On November 16, 2015, Bunn produced a positive straight-leg

raising test on the right, and she demonstrated tenderness to palpation of the lumbar

paraspinal muscles. She limped on the right side due to back pain, but Dr. Eslami

could find no reflex asymmetry or focal neurological deficit to explain the level of pain

she reported. (Tr. 354). On December 18, 2015, Bunn reported improvement in her

symptoms after receiving an epidural block, and her clinical examination was normal.

(Tr. 353).
                                           29
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 30 of 43




      However, by February 11, 2016, her pain had returned, and the clinical

examination revealed slow gait, right-sided limp, and limited back range of motion.

(Tr. 352). On March 29, 2016, Bunn reported constant pain and numbness, but she

could tolerate the pain and continue working with pain medication.                 Upon

examination, she demonstrated slow gait, right-sided limp, and limited back range of

motion. (Tr. 351). On May 19, 2016, the clinical examination showed slow gait and

a slight limp on both sides. (Tr. 350). On July 12, 2016, Bunn reported feeling “pretty

good” with improvement in her pain. She continued to display slow gait and a limp

on both sides. (Tr. 349).

      On September 8, 2016, Bunn reported she had fallen twice at work because her

right leg failed her. As a result, her pain had increased. She demonstrated slow,

unsteady gait, limited lumbar flexion, a limp, and a positive straight-leg raising test on

the right. (Tr. 348). On October 20, 2016, Bunn reported falling twice in the shower

since her last visit due to her right leg failing her. She demonstrated slow, unsteady

gait, right limp, and limited lumbar range of motion. (Tr. 347).

      Bunn correctly points out that the ALJ did not discuss any records from Dr.

Goyne or Dr. Eslami, and she did not even mention those doctors’ names. While that

omission is concerning, the court finds it does not deprive the ALJ’s decision of

substantial evidentiary support.
                                           30
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 31 of 43




      Bunn last saw Dr. Eslami in October 2016, and her records from Dr. Unnoppet

reflect that her condition improved after that date. Moreover, even though the ALJ

did not directly discuss Dr. Eslami’s records, she did address neurological findings

similar to those Dr. Eslami assessed:“Although the medical evidence has shown that

the claimant has had a positive straight leg test at times, she has been noted to have a

negative straight leg raise at other times, and she has also been noted to have a normal

gait and stance . . . .” (Tr. 22). The ALJ also remarked that “[a]n EMG and nerve

conduction study was consistent with only ‘mild[]’ right L5-S1 radiculopathy with no

evidence of neuropathy . . . .” (Tr. 20). That observation comports with Dr. Eslami’s

interpretation of a nerve conduction study showing mild positive sharp waves in the L5

and S1 paraspinal muscles, consistent with L5-S1 radiculopathy. (Tr. 357-58).

      Dr. Goyne’s more recent records bear more relevance to the state of Bunn’s

limitations at the time of the ALJ’s decision. Even so, Dr. Goyne’s records cover only

a four-month period and do not reflect the status of Bunn’s functional abilities on a

sustained basis.   Dr. Goyne’s records reflected limited ambulation and positive

straight-leg raising tests on only two occasions over a two-month period. Moreover,

even though Dr. Goyne consistently identified antalgic gait, increased lumbar lordosis,

spinal tenderness, and decreased sensation, he also consistently identified normal

lumbar extension and flexion and normal range of motion in the extremities.
                                          31
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 32 of 43




       Based on the foregoing review, the ALJ properly relied upon the other medical

evidence in the record, and there exists no reasonable expectation that a more thorough

discussion of Dr. Goyne’s and Dr. Eslami’s records would have changed the

administrative result. Even without substantial discussion of Dr. Goyne’s and Dr.

Eslami’s records, substantial evidence supports the ALJ’s decision, and the ALJ

properly considered the record medical evidence.

IV.    The ALJ Appropriately Considered Bunn’s Subjective Symptoms

       Bunn next argues that the ALJ improperly discredited her subjective complaints

of pain, mental and psychological limitations, and non-exertional limitations. The

court concludes the ALJ properly applied the Eleventh Circuit’s standard for evaluating

subjective limitations, and substantial evidence supported her decision.

              “To establish disability based on testimony of pain and other
       symptoms, the claimant must satisfy two parts of a three-part test by
       showing: ‘(1) evidence of an underlying medical condition; and (2) either
       (a) objective medical evidence confirming the severity of the alleged pain;
       or (b) that the objectively determined medical condition can reasonably
       be expected to give rise to the claimed pain.’”

Zuba-Ingram v. Comm’r of Soc. Sec., 600 F. App’x 650, 656 (11th Cir. 2015) (quoting Wilson

v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (per curiam)). A claimant’s testimony

coupled with evidence that meets this standard “is itself sufficient to support a finding

of disability.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991) (citations omitted).

                                             32
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 33 of 43




      Social Security Ruling (“SSR”) 16-3p, effective March 28, 2016, eliminated the

use of the term “credibility” as it relates to assessing the claimant’s complaints of pain

and clarified that the ALJ “will consider any personal observations of the individual in

terms of how consistent those observations are with the individual’s statements about

his or her symptoms as well as with all of the evidence in the file.” SSR 16-3p, 2016 WL

1119029, *7 (Mar. 16, 2016).       An ALJ rendering findings regarding a claimant’s

subjective symptoms may consider a variety of factors, including: the claimant’s daily

activities; symptom location, duration, frequency, and intensity; precipitating and

aggravating factors; type, dosage, effectiveness, and side effects of medication taken to

alleviate the symptoms; and other factors concerning functional limitations and

restrictions due to symptoms. See 20 C.F.R. §§ 404.1529(c)(3), (4).

      SSR 16-3p further explains that the ALJ’s decision “must contain specific reasons

for the weight given to the individual’s symptoms, be consistent with and supported by

the evidence, and be clearly articulated so the individual and any subsequent review can

assess how the adjudicator evaluated the individual’s symptoms.” SSR 16-3p, at *9; see

also Wilson, 284 F.3d at 1225 (if an ALJ discredits a claimant’s subjective testimony, the

ALJ “must articulate explicit and adequate reasons for doing so.”).

      Bunn testified during the administrative hearing that she experiences constant

back pain at a level seven or eight out of ten and related numbness in her right leg. She
                                           33
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 34 of 43




reported depression that manifested as darkness, lack of hope, and daily suicidal

thoughts. However, she acknowledged her depressive symptoms had improved since

she stopped abusing pain medication. She also reported anxiety that manifested in

panic attacks once or twice each week. She occasionally experiences numbness in her

arm, but that condition has improved since she underwent cervical spine surgery. She

can lift five pounds, walk one mile, stand for 15 to 20 minutes, and sit for 30 to 45

minutes. She usually takes care of her own personal needs, but approximately once a

month, her back pain increases so much that her husband must help her dress. She

cooks, shops with assistance from her husband, washes dishes and clothes, and cleans

the kitchen and bathroom with assistance from her husband. She does not make her

bed or clean her floors. On a normal day, she sees her son off to school, cleans the

kitchen, and does laundry, but most of the day she sits at home watching television.

(Tr. 43-50).

      On an August 2, 2017, Function Report, Bunn stated her back pain limited the

activities she can perform. She takes care of her son by washing his clothes, cooking

food, and taking him where he needs to go. Her husband helps her with those tasks if

her back pain becomes too bad for her to complete the tasks herself. She takes sleep

medication at night because her back pain otherwise would interfere with sleep. She

reported no problem with personal care. She can cook regular meals, but she must sit
                                         34
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 35 of 43




down to do so. She does laundry for approximately ten to 15 minutes at a time. She

drives once or twice a day and shops weekly for groceries and clothing for her son. A

typical shopping trip lasts approximately 1.5 hours, but she needs to sit down and rest

every 15 to 20 minutes. She can manage money, and she spends most of her time

reading and watching television in bed. She does not engage in any social activities.

       Her condition limits her abilities to lift, squat, bend, stand, reach, walk, sit, kneel,

and climb stairs. She can walk one block before she needs to rest for ten to 15 minutes.

She can pay attention for “a while”; she finishes tasks she starts; she follows instructions

“very well”; and she gets along well with authority figures. She does not handle stress

well because of her anxiety and panic attacks, but she can handle changes in her routine.

She fears losing her family, “going off the deep end,” and taking more medication than

she needs.

       She also provided the following narrative statement:

              There are days that my back hurts so bad, I can hardly move. And
       then some days my pain is tolerable that I can get up and do things but I
       have to take breaks. I can’t work or do anything that I used to love. I
       feel as though I’m limited to my bed. When I do get up, I can barely
       make it. I’ve overdosed on medicine to end the pain and that failed. I
       spent 5 days in a psych ward because of my suicide attempt. I feel as
       though my life is spiraling out of control. Our finances are a mess
       because I can’t work. I feel as though I’m going crazy.

(Tr. 197-204).

                                              35
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 36 of 43




      The ALJ accurately summarized Bunn’s reports of subjective symptoms and

resulting limitations. (Tr. 24-25). She appropriately applied the Eleventh Circuit’s

pain standard, finding Bunn suffered medically determinable impairments that could

reasonably cause her alleged symptoms; yet, she determined Bunn’s statements

regarding the intensity, persistence, and limiting effects of those impairments did not

comport with the medical and other evidence. (Tr. 24).

      The ALJ also articulated sufficient reasons to support her finding. She reasoned

that Bunn’s cervical fusion surgery “dramatically improved [her] physical functioning,

with the most recent examination showing full range of motion and no neurological

deficits,” and that Bunn’s “treatment for substance abuse dramatically improved her

psychological functioning, with the two most recent mental status examinations

showing no abnormalities.” (Tr. 25). The record supports that conclusion.

      Bunn underwent cervical fusion surgery on June 14, 2017. (Tr. 444-46). On

July 27, 2017, during her first visit to Dr. Unnoppet after the surgery, she reported only

back pain, not neck pain, and the examination of her neck was normal. (Tr. 307-08).

During the September 9, 2017, consultative examination, Bunn displayed full range of

motion in her cervical spine, and she did not complain of any symptoms related to her

neck. (Tr. 455-60).



                                           36
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 37 of 43




      As previously discussed, Bunn underwent outpatient substance abuse treatment

at Bradford Health Services between August 15, 2017, and October 5, 2017. (Tr. 464-

73). Her discharge report noted improvement of her symptoms, and she reported

feeling great during follow-up visits to her psychiatrist in October and November 2017.

Clinical examinations during those follow-up visits also reflected normal findings and

improvement of her mental health condition. (Tr. 472, 475, 478-81).

      While the ALJ did not discuss Bunn’s back pain in the section of the

administrative opinion immediately following her explication of the pain standard,

earlier in the opinion, she noted that objective testing of Bunn’s lumbar spine and pelvis

produced normal results, as did a nerve conduction study. (Tr. 20, 280, 346, 371, 379).

She also pointed to Dr. Unnoppet’s July 27, 2017 examination, which produced normal

findings other than obesity. (Tr. 20, 25, 307). Finally, she relied upon Dr. Blanco’s

consultative examination, which produced normal results except for obesity and spinal

tenderness (Tr. 20, 26, 455-60), and Dr. Bailey’s September 2017 state agency opinion,

which noted Bunn’s longitudinal treatment for back pain but nonetheless assessed an

ability to perform light work.     (Tr. 26, 73-74).    The record supports the ALJ’s

observations about objective testing, and, as discussed, the ALJ properly considered the

treating, consultative, and administrative medical opinions. Therefore, substantial



                                           37
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 38 of 43




evidence supports the ALJ’s decision not to credit Bunn’s complaints of disabling back

pain.

        Bunn argues the ALJ inappropriately considered the extent of her daily activities

in determining whether to credit her subjective complaints, as her limited activities do

not indicate the ability to perform work on a consistent basis. The court disagrees.

While Bunn’s daily activities would not in and of themselves equate to the ability to

perform full-time work, the ALJ did not consider these activities in a vacuum. Instead,

when combined with the other evidence of record, the ALJ concluded the activities

undermined Bunn’s subjective complaints. That determination found support both in

applicable law and in the record evidence. See Majkut v. Comm’r of Soc. Sec., 394 F. App’x

660, 663 (11th Cir. 2010) (“Although a claimant’s admission that she participates in daily

activities for short durations does not necessarily disqualify the claimant from disability

. . ., that does not mean it is improper for the ALJ to consider a claimant’s daily activities

at all.”) (citations omitted); 20 C.F.R. § 404.1529(c)(3)(i) (stating that an ALJ should

consider a claimant’s daily activities in evaluating the limiting effects of her

impairments).

        Based on the foregoing, the court concludes the ALJ appropriately considered

Bunn’s complaints of subjective symptoms.



                                             38
        Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 39 of 43




V.     The ALJ Appropriately Determined Bunn Possessed the Residual
       Functional Capacity To Perform A Limited Range Of Light Work

       As previously discussed, at step four of the sequential analysis the ALJ formulates

a claimant’s RFC by assessing his or her “ability to meet the physical, mental, sensory,

and other requirements of work.” 20 C.F.R. § 404.1545(a)(4). The claimant’s RFC

represents “the most [he or she] can still do despite [their] limitations.” 20 C.F.R. §

404.1545(a)(1). Assessing a claimant’s RFC lies within the exclusive province of the

ALJ.    See 20 C.F.R. § 404.1527(d)(2) (“[T]he final responsibility for deciding [a

claimant’s RFC] is reserved to the Commissioner.”); 20 C.F.R. § 404.1546(c) (“[T]he

administrative law judge . . . is responsible for assessing [a claimant’s] residual

functional capacity.”); Oates v. Berryhill, No. 17-0130-MU, 2018 WL 1579475, at *8 (S.D.

Ala. Mar. 30, 2018) (“The responsibility for making the residual functional capacity

determination rests with the ALJ.”); Del Rio v. Berryhill, No. 3:16-CV-00489-RFC, 2017

WL 2656273, at *8 (W.D. Tex. June 20, 2017) (“The ALJ has the sole responsibility of

determining Plaintiff’s RFC . . . .”).

       Here, the ALJ determined Bunn retained the RFC to perform a limited range of

light work.

              Light work involves lifting no more than 20 pounds at a time with
       frequent lifting or carrying of objects weighing up to 10 pounds. Even
       though the weight lifted may be very little, a job is in this category when
       it requires a good deal of walking or standing, or when it involves sitting
                                           39
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 40 of 43




      most of the time with some pushing and pulling of arm or leg controls.
      To be considered capable of performing a full or wide range of light work,
      you must have the ability to do substantially all of these activities. If
      someone can do light work, we determine that he or she can also do
      sedentary work, unless there are additional limiting factors such as loss of
      fine dexterity or inability to sit for long periods of time.

20 C.F.R. § 404.1567(b).

      Bunn argues that the ALJ should have found her incapable of performing light

work due to medical evidence, including Dr. Unnoppet’s evaluation, indicating she

experiences additional limitations on her abilities to sit and stand.        However, as

discussed, the ALJ properly considered Dr. Unnoppet’s opinion, properly assessed the

other medical evidence, and properly evaluated Bunn’s complaints of subjective

symptoms.

      Bunn also argues the ALJ failed to include all of her functional limitations in the

hypothetical question she posed to the vocational expert during the administrative

hearing.   “In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Forrester v. Comm’r of Soc. Sec., 455 F. App’x 899, 903 (11th Cir.

2012) (quoting Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002)). However, “the

ALJ is not required to include findings in the hypothetical that the ALJ has found to be




                                            40
          Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 41 of 43




unsupported.” Id. (quoting Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir.

2004)).

      The ALJ’s hypothetical question to the vocational expert mirrored her residual

functional capacity finding. (See Tr. 23, 51). Bunn complains that the hypothetical

question lacked limitations resulting from her back condition, including those Dr.

Unnoppet imposed in his evaluation. However, as determined, the ALJ properly

rejected Dr. Unnoppet’s opinion and properly considered the functionally limiting

effects of Bunn’s back condition. Thus, the ALJ did not need to include any additional

limitations in her hypothetical question. See Crawford, 363 F.3d at 1161. As discussed

previously, the ALJ properly considered all of the medical evidence and properly

considered Bunn’s complaints of subjective symptoms in determining the extent of her

functional limitations. Accordingly, the court concludes the ALJ included all of Bunn’s

impairments in the hypothetical question to the vocational expert, and she properly

relied on the vocational expert’s testimony.

      Bunn also argues the ALJ committed a legal error by applying an inappropriate

legal standard for the definition of light work.       According to Bunn, the ALJ’s

imposition of additional non-exertional limitations – like no climbing, pushing, pulling,

kneeling, crouching, crawling, or exposure to vibration or hazards – indicates she



                                           41
           Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 42 of 43




actually cannot meet all the demands of light work and can only perform sedentary

work instead.4

       That argument lacks merit. When a claimant’s occupational base falls between

two exertional levels, as when a claimant can satisfy most but not all of the exertional

demands at a particular level, or when a claimant can satisfy all the exertional demands

of a particular level, but experiences additional non-exertional limitations, the ALJ

cannot apply the grids to discern the claimant’s disability status, but must instead

consult a vocational expert to determine whether a significant number of jobs exist in

the national economy for a person with the claimant’s RFC. See Smith v. Astrue, No.

3:10CV641-WC, 2011 WL 2650588, at *5 (M.D. Ala. July 6, 2011) (citing Anderson v.

Comm’r of Soc. Sec., 406 F. App’x 32, 35 (6th Cir. 2010); Watson v. Astrue, 376 F. App’x

953, 956-57 (11th Cir. 2010)); see also SSR 83-12, at *3 (“In situations where the rules

would direct different conclusions, and the individual’s exertional limitations are

somewhere ‘in the middle’ in terms of the regulatory criteria for exertional ranges of



       4
         Sedentary work involves lifting no more than 10 pounds at a time and occasionally
       lifting or carrying articles like docket files, ledgers, and small tools. Although a
       sedentary job is defined as one which involves sitting, a certain amount of walking and
       standing is often necessary in carrying out job duties. Jobs are sedentary if walking
       and standing are required occasionally and other sedentary criteria are met.

20 C.F.R. § 404.1567.

                                                 42
       Case 2:20-cv-00218-HNJ Document 19 Filed 03/29/21 Page 43 of 43




work, more difficult judgments are involved as to the sufficiency of the remaining

occupational base to support a conclusion as to disability. Accordingly, [vocational

specialist] assistance is advisable for these types of cases.”). The ALJ satisfied that

requirement in this case by asking a vocational expert whether a person with Bunn’s

RFC could perform work existing in sufficient numbers in the national economy.

Therefore, the ALJ did not commit legal error in assessing an RFC for light work. See

Smith, 2011 WL 2650588, at *5 (“[B]ecause the ALJ properly applied governing

regulations to determine the extent of the erosion of Plaintiff’s occupational base of

light work, Plaintiff’s claim that, notwithstanding the medical evidence and the

vocational expert’s testimony, a finding of sedentary work would be a ‘better fit’ is

unavailing.”).

                                   CONCLUSION

        For the foregoing reasons, the court AFFIRMS the Commissioner’s decision.

The court will enter a separate final judgment.

       DONE this 29th day of March, 2021.



                                                  ____________________________________
                                                  HERMAN N. JOHNSON, JR.
                                                  UNITED STATES MAGISTRATE JUDGE




                                           43
